DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Formal Matters
Claims 1-16, as originally filed, are pending.  Claims 1-16 have been examined on the merits.

Claim Rejection - 35 U.S.C. § 103 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 1-7, 10, 11 and 14 are rejected under 35 U.S.C. § 103 as obvious over Chapman et al. (U.S. Patent No. 8,772,002; Publication Date: 7/8/2014; cited in the IDS dated 1/28/2020), taken in view of Coughlin, M.F. (U.S. PGPUB 2010/0324137; Publication Date: 12/23/2010; cited in the IDS dated 1/28/2020).
Regarding claims 1-7, 10, 11 and 14, Chapman teaches that during the propagation, conditioning or fermentation process the mash or the fermentation mixture can become contaminated with other microorganisms, such as spoilage bacteria where such microorganisms compete with the desired species of yeast for fermentable sugars and retard the desired bio-chemical reaction resulting in a lower product yield and also produce unwanted chemical by-products, which can cause spoilage of entire fermentation batches (column 2, lines 12-19).  During any of these three processes the yeast can become contaminated with undesirable yeast, bacteria or other undesirable microorganisms, where this can occur in one of the many vessels used in propagation, conditioning or fermentation (e.g., propagation tanks, conditioning tanks, starter tanks, fermentations tanks and piping and heat exchanger; column 2, lines 29-35).   
Reducing the concentration of contaminating microorganisms will encourage yeast propagation and/or conditioning and increase yeast efficiency making it possible to attain and exceed ethanol production yields (column 2, lines 36-45). 
Chapman teaches that organic acids have many applications, including being used as acidifiers, buffers, synergists and antimicrobials, as well as used as preservatives because of their effect on bacteria (column 3, lines 63-68).  Antimicrobials are used to 
Regarding claims 1-7, 10, 11 and 14, Chapman teaches methods for controlling undesirable microorganism concentration in an aqueous solution employed in a fermentation process (column 4, line 59, to column 5, line 13; claims 1 and 9).  The methods teach the use of antimicrobial compounds within the fermentation process for improved antimicrobial efficacy and for improved results in the production of final products (e.g., cellulosic ethanol; column 7, lines 2-4; column 8, lines 1-3).  Specifically, the method comprises the steps of: (a) introducing a fermentable carbohydrate to the aqueous system; (b) introducing at least one desirable microorganism which is capable of fermenting carbohydrate to the aqueous system; (c) introducing at least one hops acid extract into the aqueous system; and (d) introducing at least one organic acid into the aqueous system; wherein the organic acid is citric acid or its salts (claims 1, 3, 9 and 11; column 5, line 1, to column 6, line 2). 
Chapman also teaches that other fermentation products that could employ the combination of hops acids and organic acids (e.g., citric acid) include distilled spirits, beer, wine, pharmaceuticals, pharmaceutical intermediates, baking products, nutraceuticals, industrial chemical feedstocks, and enzymes (column 7, lines 5-15). 
Chapman teaches that the desirable microorganism is selected from the group consisting of a yeast, a fungi, a bacteria or combination thereof (claim 17; column 7, lines 17-30).  

The hops acid and organic acid can be added at various points in the propagation, conditioning and/or fermentation processes (column 7, lines 31-33).  The hops acids and the organic acids can be added sequentially or separately to the system to be treated column 9, lines 51-53).  The organic acid can be added to cook vessels, fermentation tanks, propagation tanks, conditioning tanks, starter tanks or during liquefaction or added directly to the corn mash (column 7, lines 33-37).  
The organic acid can be added directly into the fermentation mixture (cereal grains such as corn or wheat or materials such as distiller’s grains; columns 1, lines 64-67, column 2, line 20, column 3, lines 34-36; Example 4) by adding the organic acid in conjunction with the yeast or other desirable microorganism and fermentable carbohydrate (column 7, lines 41-45). 
Regarding claims 1, 2 and 10, Chapman teaches that hops acid extract dosages is least 0.5 ppm and less than 120 ppm and the organic acid dosages is between 100 (0.01 wt. %) and 2000 ppm (0.2 wt. %) or greater which can be added directly into the fermentation mixture (column 7, lines 47-55; claims 12, 13, 15 and 16; column 6, lines 60-66; i.e., the one organic acid at the claimed concentrations).  
That is, with regard to the amount of organic acid is 100 and 2000 ppm or greater, this equates to 0.2 pounds to 2 pounds per ton of cellulosic material such as corn, wheat or distiller’s grain.  Further, Chapman teaches that the amount of organic acid can be used in amounts of from 12500 ppm down to 100 ppm, which equates to 25 pounds down 
Regarding claims 3-7, 11 and 14, it is additionally noted that Chapman also indicates that the organic acids can be added with other additives such as surfactants and other additives used for altering or modifying the chemistry of the aqueous system (column 10, lines 8-14).  In view of the above, altering or modifying the chemistry via the use of a surfactant is interpreted as improving the solubility and efficacy of the organic acid.
For claims 1, 2 and 10, although Chapman teaches methods for controlling undesirable microorganism concentration in an aqueous solution employed in a fermentation process and indicates the amounts of organic acids that can be utilized that fall within the range of instant claim 1, Chapman does not teach that the introduced compound into the aqueous system in step (c) is at least one lauric arginate (LAE) compound.
Further for claims 4-7 and 14, although Chapman teaches the use of a surfactant, it does not indicate it is polysorbate 80.

Coughlin also teaches LAE compounds where the concentration of LAE will be 5 ppm up to about 50 ppm (paragraph 9).  With respect to the citric acid, when it is used with respect to the LAE, the use concentration of LAE will be 40 to 400 ppm (paragraph 9).  Further Coughlin teaches that the ratio of LAE to citric acid will vary from 1:10 to 10:1 by weight (paragraph 8).
It additionally noted that for claims 4-7 and 14, Coughlin teaches that in addition to the LAE and second component, the disinfecting solution may include wetting agents such as the TWEEN surfactants, particularly TWEEN 80 (paragraph 12).  Tween 80 is also known as polysorbate 80 and meets the requirements claims 4-7.
Coughlin teaches that the antimicrobial aqueous solution is applied to a surface by any well-known manner (e.g. spraying, immersion, etc.) and can be used for a wide variety of antimicrobial disinfecting applications (paragraph 14).

A person of ordinary skill in the art would have had a reasonable expectation of success in adding the LAE-citric acid antimicrobial composition of Coughlin to the antimicrobial composition of Chapman (at the dosing described in Chapman) since doing so would provide an advantage to the Chapman method by providing an expanded, broader spectrum composition or alternative antimicrobial compositions that inhibits undesirable microorganisms in fermentation processes without the use of antibiotics and increase production yields. 
It is submitted that based on the above, the use of antimicrobial compositions to control undesirable microorganisms in fermentation processes, food-based processes and food-based fermentation processes is well known in the art.  It would further have been obvious to one having ordinary skill in the art to combine the methodologies taught within Chapman (i.e., methods for controlling undesirable microorganisms in a 
Combinations of multiple products (i.e., antimicrobial compositions for fermentation processes, food-based processes and food-based fermentation processes that include organic acids as well as contact antimicrobial compositions such as LAE and citric acid and methods to minimize undesirable contaminating microorganisms utilizing such compositions) each known to have the same effect (i.e., antimicrobial activities against undesirable contaminating microorganisms) to produce a final product (process where there are less contaminating microorganisms present) having the same effect (i.e., inhibited or diminished amounts of contaminating microorganisms so that yield production increases and less clean up in the process) is prima facie obvious. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980) (citations omitted; MPEP2144.06).
With regard to the concentration range of the organic acid within claim 10, it would have been within the purview of one of ordinary skill in the art to utilize the combined 
It is noted that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05(II)(A).
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claims 8, 9, 12, 13, 15 and 16 are rejected under 35 U.S.C. § 103 as obvious over Chapman and Coughlin, as applied to claims 1-7, 10, 11 and 14, above, further in view of Herdt et al. (U.S. Patent No. 7,915,207; 2011).
The teachings of Chapman and Coughlin, above, are herein relied upon.
Although Chapman and Coughlin teach that a surfactant (TWEEN 80) can be used in the method, the combined teachings do not indicate the amounts of surfactant (TWEEN 80) is utilized with the composition.

Regarding claims 8, 12, 13, 15 and 16, Herdt teaches that the antimicrobial composition includes polysorbate 80 (TWEEN 80) for maintaining the raw materials of the composition in solution (column 6, lines 10-26).  Herdt also teaches when the composition is formulated as a concentrate composition, polysorbate 80 may be present in a concentration ranging generally from about 1 wt. % to about 50 wt. %, or when the composition is formulated as a ready-to-use composition, the coupling agent may be present in a concentration ranging generally from about 0.02 wt. % to about 15 wt. % (column 6, lines 26-35).  Herdt also teaches that the antimicrobial composition can be in a carrier of either ethanol or water (column 7, lines 20-24).
Regarding the above claims, based on the combined teachings from Chapman and Coughlin, it would have been within the purview of one of ordinary skill in the art to formulate the composition to the amounts proscribed in claims 8, 9, 12, 13, 15 and 16, utilizing known aqueous and ethanolic solutions to formulate the antimicrobial composition with known commercially available amounts of LAE (which is typically commercially available at 10% wt. %) and known concentrations of polysorbate 80 (TWEEN 80).
A person of ordinary skill in the art would have been motivated to utilize the amounts of polysorbate 80 from the teachings from Herdt in the method of Chapman and Coughlin, since all the references are involved with antimicrobial compositions for foods and use of overlapping antimicrobial compositions and surfactants for controlling undesirable microorganisms, and where Herdt teaches amounts of surfactants and the solutions that can be use with an antimicrobial composition.

Regarding 8, 9, 12, 13, 15 and 16, and the concentrations of the materials, it is noted that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05(II)(A).
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §§ 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b). 
See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
It is further noted that the following double-patenting rejections will not be held in abeyance.  See 37 CFR § 1.111(b), which allows that some objections may be held in abeyance but includes no provision for holding rejections in abeyance.  Section 1.111(b) also requires Applicant to respond to each rejection with “arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”  For each rejection, for example, Applicant might provide a proper terminal disclaimer (or at least indicate a willingness to submit one when double patenting is the only remaining issue); explain why the rejection is overcome by amendments; provide convincing arguments that the rejection was made in error; and/or explain why amendments or claim cancellations in the copending applications have rendered the rejection moot. If any of the conflicting pending applications matures to a patent, modifying the rejection to account for claim-number changes will not constitute a new ground of rejection.  

Claims 1-3 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-6 and 9 of co-pending Application 15/558,700.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Co-pending Application 15/558,700 claim 1 is directed to a method of controlling undesirable microorganism concentration in an aqueous fluid solution employed in a fermentation process for both preservation of distiller's grain and as an antimicrobial agent, the method comprises introducing a fermentable carbohydrate to the aqueous fluid solution, introducing at least one desirable microorganism that is capable of fermenting carbohydrate to the aqueous fluid solution, and introducing at least one lauric arginate (LAE) compound as a preservative into the aqueous fluid solution at a temperature of about 31  C, applying the aqueous fluid solution to a grain product and/or other plant biomass having a total moisture content greater than about 11% and water activity greater than 0.10 and less than 0.90, with initial levels of microbes that cause spoilage of the grain product and/or other plant biomass: and reducing aqueous surface tension and partial vapor pressure or water activity (Aw) within the grain product and/or other plant biomass to inhibit growth of unwanted microbes and disrupt cell outer membranes of unwanted microbes.  Co-pending Application 15/558,700 claim 1 reads on instant claims 1-3.
Dependent claims 4-6 read on instant claim 1.
Dependent claim 9 reads on instant claims 1 and 2.
It is noted that claim 1 of co-pending Application 15/558,700 is a species claim to instant claim 1 since co-pending Application 15/558,700 claims 1 is directed to a narrower limitation of fluid solution temperature, moisture content and water activity of the grain product

As indicated in MPEP § 2132.02, “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.”  The species in that case will anticipate the genus.  In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).  
Thus, claim 1 of co-pending Application No. 15/558,700 fully encompasses the limitations of the instant claims, therefore a one-way determination of obviousness double patenting has been established.
Accordingly, claims 1-3 of the instant Application encompass and/or are encompassed by claims 1, 4-6 and 9 of co-pending Application No. 15/558,700.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claims are allowed.  No claims are free of the art.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:00 AM to 5:30 PM, Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653


/Soren Harward/Primary Examiner, Art Unit 1631